 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   JUSTIN J. GILIO
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:20-CR-00162-DAD-BAM
12                                Plaintiff,            PRELIMINARY ORDER OF
                                                        FORFEITURE
13                        v.
14   MORGAN WENCY VENTURA SANCHEZ,
15                                Defendant.
16

17          Based upon the plea agreement entered into between the United States of America and defendant

18 Morgan Wency Ventura Sanchez, it is hereby ORDERED, ADJUDGED AND DECREED as follows:

19          1.     Pursuant to 18 U.S.C. § 924(d), 21 U.S.C. § 853(a), and 28 U.S.C. § 2461(c), defendant

20 Morgan Wency Ventura Sanchez’s interest in the following property shall be condemned and forfeited to

21 the United States of America, to be disposed of according to law:

22                 a.     A Beretta 92 FS, 9 mm pistol, Serial #: BER764015;

23                 b.     Any and all ammunition seized in the case;

24                 c.     Black iPhone;

25                 d.     Black Samsung Galaxy S9;

26                 e.     LG flip phone;

27                 f.     Huawei cell phone;

28                 g.     Two digital scales;
                                                       1
29                                                                      Preliminary Order of Forfeiture


30
 1                  h.      Ziploc baggies; and,

 2                  i.      Empty pill capsules.

 3          2.      Assets (a) and (b) constitute a firearm or ammunition involved in or used in any knowing

 4 violation of 18 U.S.C. § 924(c)(1)(A)(i). The above-listed property constitutes, or is derived from, any

 5 proceeds the defendant obtained, directly or indirectly as a result of a violation of 21 U.S.C. §§ 846,

 6 841(a)(1), and 841(b)(1)(B), or was used, or intended to be used, in any manner or part, to commit, or to

 7 facilitate the commission of such violations.

 8          3.      Pursuant to Rule 32.2(b)(3), the Attorney General (or a designee) shall be authorized to

 9 seize the above-listed property. The aforementioned property shall be seized and held by the U.S.

10 Customs and Border Protection, in its secure custody and control.

11          4.      a.      Pursuant to 28 U.S.C. § 2481(c), incorporating 21 U.S.C. § 853(n), and Local Rule

12 171, the United States shall publish notice of the order of forfeiture. Notice of this Order and notice of

13 the Attorney General’s (or a designee’s) intent to dispose of the property in such manner as the Attorney

14 General may direct shall be posted for at least 30 consecutive days on the official internet government

15 forfeiture site www.forfeiture.gov. The United States may also, to the extent practicable, provide direct

16 written notice to any person known to have alleged an interest in the property that is the subject of the

17 order of forfeiture as a substitute for published notice as to those persons so notified.

18                  b.      This notice shall state that any person, other than the defendant, asserting a legal

19 interest in the above-listed property, must file a petition with the Court within sixty (60) days from the
20 first day of publication of the Notice of Forfeiture posted on the official government forfeiture site, or

21 within thirty (30) days from receipt of direct written notice, whichever is earlier.

22          5.      If a petition is timely filed, upon adjudication of all third-party interests, if any, this Court

23 will enter a Final Order of Forfeiture pursuant to 18 U.S.C. § 924(d), 21 U.S.C. § 853(a), and 28 U.S.C. §

24 2461(c), in which all interests will be addressed.

25 IT IS SO ORDERED.
26
        Dated:     May 10, 2021
27                                                       UNITED STATES DISTRICT JUDGE

28
                                                            2
29                                                                             Preliminary Order of Forfeiture


30
